DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 3, 10, 11, 16, and 17, have been canceled.
Claims 24-26 are new.
Claims 1, 4-9, 12-15, and 18-26, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically Shin et al. (US 20100100841 A1, published: 4/22/2010), and Labaj et al. (US 9535575 B1, published: 1/3/2017), does not expressly teach or render obvious the invention as recited in independent claims 1, 9, and 15.
The cited references do not teach specifying one or more of the second widgets as higher priority than other widgets of the second widgets when data corresponding to the one or more second widgets has been downloaded onto the mobile device and data corresponding to the other second widgets is being downloaded, nor do the cited references provide for linking widget priority to downloading.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Seth A Silverman/Primary Examiner, Art Unit 2145